Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 1, 1992, which assessed Jack Prince, Inc. for additional unemployment insurance contributions.
Substantial evidence in the record supports the conclusion that Jack Prince, Inc., a textile design producer, exercised sufficient direction and control over the services of its design marketers to establish their status as employees. For example, Prince controlled the terms of the sales and serviced and billed the clients upon execution of a sales contract. The marketers were also reimbursed for entertainment, promotion and other sales-related expenses. They were also prohibited from representing direct competitors. The remaining procedural arguments raised on this appeal have been considered and rejected as unpersuasive.
*568Mikoll, J. P., Mercure, White, Casey and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.